                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT

    SHENEE LOFTON,                                            19-cv-00454 (KAD)
         Plaintiff,


          v.


    ANDREW M. SAUL, COMMISSIONER                              February 21, 2020
    OF SOCIAL SECURITY,1
         Defendant.


                             ORDER GRANTING PLAINTIFF’S
                        MOTION FOR ATTORNEY’S FEES (ECF NO. 19)

        Plaintiff Shenee Lofton (the “Plaintiff”) moves for an award of attorney’s fees pursuant to

the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412, following this Court’s order granting

on consent the motion of Defendant Andrew M. Saul, Commissioner of the Social Security

Administration (the “Commissioner”), to remand this matter to the agency. The Commissioner

has not filed an opposition to the Plaintiff’s motion and the time by which to do so has passed. For

the reasons set forth below, Plaintiff’s motion is GRANTED in part.

Background

        Plaintiff filed this administrative appeal on March 27, 2019 pursuant to 42 U.S.C. § 405(g).

On July 28, 2019, Plaintiff moved to reverse the Commissioner’s decision denying her application

for supplemental security income under the Social Security Act or, in the alternative, to remand

her case to the agency for rehearing. (ECF No. 12.) On October 23, 2019, the Commissioner filed

a consent motion to remand with instructions for the Administrative Law Judge “to further evaluate


1
  Plaintiff commenced this action against Nancy A. Berryhill as the Acting Commissioner of Social Security on March
27, 2019. (ECF No. 1.) Andrew M. Saul became the Commissioner of Social Security on June 17, 2019. Pursuant
to Fed. R. Civ. P. 25(d), Commissioner Saul is automatically substituted for Nancy A. Berryhill as the named
defendant. The Clerk of the Court is requested to amend the caption in this case accordingly.

                                                        1
claimant’s mental impairments and reassess the claimant’s residual functional capacity.” (ECF

No. 16 at 1.) This Court granted the Commissioner’s motion and judgment was entered on October

24, 2019. Plaintiff now moves for attorney’s fees pursuant to the EAJA.

Legal Standard

         The EAJA provides in relevant part that:

         A party seeking an award of fees and other expenses shall, within thirty days of final
         judgment in the action, submit to the court an application for fees and other expenses which
         shows that the party is a prevailing party and is eligible to receive an award under this
         subsection, and the amount sought, including an itemized statement from any attorney or
         expert witness representing or appearing in behalf of the party stating the actual time
         expended and the rate at which fees and other expenses were computed. The party shall
         also allege that the position of the United States was not substantially justified.

28 U.S.C. § 2412(d)(1)(B).

         “Any fee award under the EAJA must be reasonable.” Maerkel v. Comm’r of Soc. Sec.,

No. 3:17-CV-00170 (JAM), 2020 WL 57526, at *1 (D. Conn. Jan. 6, 2020). “A reasonable fee is

determined by ‘the number of hours reasonably expended on the litigation multiplied by a

reasonable hourly rate.’” J.O. v. Astrue, No. 3:11-CV-1768 (DFM), 2014 WL 1031666, at *1 (D.

Conn. Mar. 14, 2014) (quoting Hensley v. Eckerhart, 461 U.S. 424, 433 (1983)). “When

determining how many hours in a particular case are reasonable, courts weigh factors such as the

size of the administrative record, the complexity of the factual and legal issues involved, counsel’s

experience, and whether counsel represented the claimant during the administrative proceedings.”

Vonaa v. Berryhill, No. 3:17-CV-01378 (WIG), 2019 WL 2206066, at *1 (D. Conn. May 22,

2019).    “This Court has a duty to review plaintiff’s itemized statement to determine the

reasonableness of the hours requested and to exclude hours that are excessive, redundant, or

otherwise unnecessary.” J.O., 2014 WL 1031666, at *1 (quotation marks and citation omitted).

“Courts throughout the Second Circuit have consistently found that routine Social Security cases



                                                  2
require, on average, between [twenty] and [forty] hours of attorney time to prosecute.” Dupuy v.

Colvin, No. 3:14-CV-01430 (SALM), 2015 WL 5304181, at *2 (D. Conn. Sept. 9, 2015)

(quotation marks and citation omitted).

Discussion

       The Court first finds that Plaintiff has satisfied the statutory criteria set forth in 28 U.S.C.

§2412(d). To wit, Plaintiff is a prevailing party because the Court granted the Commissioner’s

Consent Motion to Remand and ordered a remand of this matter for further administrative

proceedings. The Commissioner’s position was not “substantially justified” and on the current

record, there are no special circumstances that would make an award unjust. Finally, the Court

concludes that the petition was timely filed. See 28 U.S.C. §2412(d)(1)(A) and (B); Rodriguez v.

Colvin, No. 3:15-CV-01037 (JCH), 2016 WL 4126416, at *2 (D. Conn. Aug. 3, 2016). As to the

last factor, final judgment was entered in this matter on October 24, 2019. For purposes of the

EAJA, the thirty (30) day window within which to file a fee petition began to run when Plaintiff’s

time to file an appeal expired 60 days later—December 23, 2019.                See Fed. R. App. P.

4(a)(1)(B)(ii); Melkonyan v. Sullivan, 501 U.S. 89, 96 (1991). Plaintiff filed her motion for

attorney’s fees on January 21, 2020, within this thirty-day window.

       As for the reasonableness inquiry, Plaintiff’s counsel has submitted a fee itemization that

seeks $6,915.48 in attorney’s fees for 34.1 hours of attorney time, which reflects a rate of $202.80

per hour. (ECF No. 19-1.) The Court finds that the time billed for reviewing the administrative

record, compiling the statement of medical facts, and drafting the brief is commensurate with

counsel’s experience, the size of the administrative record, and the complexity of the issues raised.

However, Plaintiff seeks reimbursement for certain tasks such as reviewing standard filings and

completing a consent for referral to a magistrate judge, which are “clerical tasks [that] are not



                                                  3
compensable under the EAJA.” Vonaa, 2019 WL 2206066, at *2. The Court accordingly reduces

the time billed by 0.8 hours for these clerical tasks. Plaintiff’s counsel additionally billed: (1) 0.2

hours for reviewing a simple text order on October 2, 2019; (2) 0.5 hours to review the

Commissioner’s one-page motion to remand; and (3) 0.2 hours for reviewing the judgment in this

matter. The Court reduces each of these entries to 0.1 hours in light of the brevity of the filings

reviewed. Finally, Plaintiff seeks reimbursement for 1.2 hours of attorney time spent filing the

civil coversheet and complaint and the Plaintiff’s motion for leave to proceed in forma pauperis,

which the Court reduces to 0.5 hours in light of the simple and formulaic nature of these tasks. All

told, these reductions total 2.1 hours, reducing the fee award by $425.88.

Conclusion

       For the reasons set forth above, Plaintiff’s motion for attorney’s fees is granted in part in

the amount of $6,489.60.

       SO ORDERED at Bridgeport, Connecticut, this 21st day of February 2020.



                                                    /s/ Kari A. Dooley
                                               KARI A. DOOLEY
                                               UNITED STATES DISTRICT JUDGE




                                                  4
